Laweence, Judge:
When this case was called for hearing, there was no appearance on behalf of plaintiff. Counsel for defendant *521moved to dismiss the appeal for a reappraisement on the ground of lack of prosecution.
Rule 5 of the rules of this court provides in part as follows:
* * * Where the plaintiff, petitioner, or appellant, or his attorney, in a case ■does not appear when the same is called, and after the opposite party has had opportunity to present evidence on the issues, it shall be deemed submitted and shall be decided by the court on the record as it appears therein.
In conformity with the requirements of the above-quoted rule, I have examined the papers in this appeal for a reappraisement and find nothing therein contained which would disturb the presumption of correctness attaching to the appraiser’s action.
The motion of defendant to dismiss the appeal for lack of prosecution is denied, and I find and hold the proper value of the merchandise in issue to be the value found by the appraiser.
Judgment will be entered accordingly.